FILED
                             NOT FOR PUBLICATION                            APR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EVARISTO QUINTANAR-OLIVERA,                      No. 10-70608

               Petitioner,                       Agency No. A070-163-195

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Evaristo Quintanar-Olivera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of deportation. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The agency properly deemed Quintanar-Olivera’s application for adjustment

of status abandoned after he failed to file the application by the deadline set by the

IJ. See 8 C.F.R. § 1003.31(c) (authorizing IJ to set filing deadlines and deem

waived any application not filed by the deadline).

      The IJ did not err by issuing a decision without a further hearing. Both the

IJ and BIA granted Quintanar-Olivera’s request for voluntary departure, and there

was no need for the IJ to rule on Quintanar-Olivera’s motion to suppress because it

was relevant only to his eligibility for the abandoned application.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-70608